DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The response filed on July 14, 2022 is acknowledged.

Election/Restrictions
Applicant’s election without traverse of Invention I and Species A (figure 1) in the reply filed on March 24, 2022 is acknowledged. 
Claims 4, 5, 7 and 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 24, 2022. 

Claim Rejections - 35 USC § 112
Claims 1-3, 6, 8-11 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites the limitation “wherein (D1)…and (D2)…wherein (D1) is longer than (D2)” in lines 18-20.  Reference characters in parenthetical expression refer to elements recited in the detailed description of the drawings.  They must be used in conjunction with the recited element in the claims.
Claim 2 recites the limitation “such that (D3) is less than (D1) and greater than (D2)” in line 4.  Reference characters in parenthetical expression refer to elements recited in the detailed description of the drawings.  They must be used in conjunction with the recited element in the claims.
Claim 3 recites the limitation “such that (D3) is greater than (D2)” in line 4.  Reference characters in parenthetical expression refer to elements recited in the detailed description of the drawings.  They must be used in conjunction with the recited element in the claims.
Claim 16 recites the limitation "(VFill)" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Reference characters in parenthetical expression refer to elements recited in the detailed description of the drawings.  They must be used in conjunction with the recited element in the claims.
Claim 17 recites the limitation "(VFill)" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Reference characters in parenthetical expression refer to elements recited in the detailed description of the drawings.  They must be used in conjunction with the recited element in the claims.
Claim 18 recites the limitation "(VFill)" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Reference characters in parenthetical expression refer to elements recited in the detailed description of the drawings.  They must be used in conjunction with the recited element in the claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 6 and 8-11 have been considered but are moot based on the new grounds of rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905. The examiner can normally be reached M-F 7:30-3:30. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK